Citation Nr: 0812036	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-33 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for bilateral hearing loss.

2.  Entitlement to an increased rating for bronchial asthma, 
currently assigned a 30 percent evaluation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1980 to April 
1985, and from July 1985 to July 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2002.  In March 2008, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACT

Evidence received since a January 1999 RO decision, which 
denied service connection for hearing loss, includes evidence 
which relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent required for a decision as to whether the claim 
is reopened, the Board finds that the notice and duty to 
assist provisions of the law have been met.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).   

Service connection for bilateral hearing loss was denied by 
the RO in a January 1999 rating decision.  The veteran did 
not appeal that decision, and, accordingly, it is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2007).  
However, if new and material evidence is received with 
respect to a claim which has been disallowed, the claim will 
be reopened, and if so reopened, the claim will be reviewed 
on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 
Vet.App. 27 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence of record at the time of the prior final rating 
decision included service medical records, which did not show 
hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  In 
addition, a post-service audiogram in September1998 showed 
hearing to be normal under 38 C.F.R. § 3.385.  

Evidence received since then includes testimony from the 
veteran at her hearing before the undersigned.  At her 
hearing, she testified that she had had extensive noise 
exposure during service for several years while working as an 
airplane mechanic.  This evidence of in-service noise 
exposure was not previously considered.  In this regard, 
although the 1998 audiogram noted "aircraft" as prior 
history of noise exposure, the time of the noise exposure, 
i.e., service, was not identified.  She testified that she 
has not been exposed to this type of noise after service.  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Since this evidence of significant noise exposure during 
service was not before the RO at the time of the prior 
decision, it is new.  Moreover, as hearing loss was not shown 
in service, it relates to a necessary element to establish 
her claim, under Hensley.  Although there is no medical 
evidence establishing the current presence of hearing loss 
under 38 C.F.R. § 3.385, the veteran testified that she wears 
hearing aids, suggesting a reasonable possibility of a 
hearing loss disability for VA purposes.  Moreover, VA 
medical records on file include a "health summary," which 
shows audiology clinic evaluations in January 2003, January 
2004, and March 2004 with a diagnosis of sensorineural 
hearing loss.  Accordingly, the new evidence raises a 
reasonable possibility of substantiating the claim.  Hence, 
the claim is reopened with the submission of new and material 
evidence, and VA must review the claim in light of all the 
evidence, new and old.  38 C.F.R. § 3.156.   


ORDER

New and material evidence to reopen the claim for service 
connection for bilateral hearing loss has been received; to 
that extent only, the appeal is granted.


REMAND

Because the claim for service connection for bilateral 
hearing loss has been reopened with the submission of new and 
material evidence, additional assistance in developing 
evidence pertinent to the veteran's claim must be provided.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  Specifically, she must be provided a nexus opinion, 
which includes a claims file review by the examiner.  See 
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 
Vet.App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In addition, records of post-
service treatment, specifically, VA audiological evaluations 
referenced in a VAMC "health summary" as having been 
conducted on January 3, 2003, January 2, 2004, and March 10, 
2004, with a diagnosis of sensorineural hearing loss.  

As to the claim for an increased rating, the veteran has not 
been provided sufficient notification that evidence must 
demonstrate a worsening or increase in severity of the 
disability and the effect that worsening has on her 
employment and daily life.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In addition, because the criteria for rating bronchial 
asthma are based on specific criteria beyond the obvious 
effect of the worsening of the disability and its effect upon 
his employment and daily life, the notice must inform her of 
the information and evidence necessary to establish these 
more specific criteria.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  She must also be provided information 
regarding effective dates.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Currently, the veteran is in receipt of a 30 percent rating 
for bronchial asthma; a higher rating under the rating 
schedule requires pulmonary function tests showing FEV-1 or 
FEV-1/FVC values from 40 to 55 percent of the predicted 
value, or that the condition requires at least monthly visits 
to a physician for treatment of exacerbations, or systemic 
(oral or by injection) corticosteroid treatment at least 
three times per year.  38 C.F.R. § 4.97, Code 6602 (2007).  
There is medical evidence showing that she was treated at 
least twice with oral steroids between July 2003 and January 
2004.  Moreover, VA treatment records dated October 17, 2005 
note that she was being seen for follow-up after an asthma 
exacerbation, treated with steroids, although the treatment 
of the exacerbation is not of record.   On the VA examination 
in April 2004 she reported treatment for asthma as often as 
four times a month, while on the December 2005 examination by 
B. Green-Muldrow, M.D., she said that she required treatment 
by a physician for asthma as often as once a month.  In 
addition, pulmonary function tests performed by a private 
doctor in October 2007 showed findings that, while still 
within the 30 percent range, were more severe than on the 
examination in December 2005. 

In view of the these factors, the veteran must be afforded an 
examination, which includes a claims file review by the 
examiner.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, the 
RO must make efforts to obtain all treatment records.  In 
this regard, if the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending, staged ratings 
may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).     

Accordingly, the case is REMANDED for the following action:

1.  Undertake all notification and 
development actions required by law for 
the claims at issue.  See 38 U.S.C.A. 
§§ 5102, 5103, and 5103A; 38 C.F.R. 
§ 3.159.  Specifically, notify the veteran 
of the following:
*  The evidence and information necessary 
to substantiate her reopened claim for 
service connection for hearing loss, and 
the respective obligations that she and VA 
bear in the production or obtaining that 
evidence or information;
*  Request that she provide VA with any 
evidence in her possession that pertains 
to the claims;
*  Information regarding assigned ratings 
and effective dates;
* That, for an increased rating for 
bronchial asthma, the evidence must 
demonstrate a worsening or increase in 
severity of the disability and the effect 
that worsening has on her employment and 
daily life;
* That, should an increase in disability 
be found, a disability rating will be 
determined by applying relevant Diagnostic 
Codes, which typically provide for a range 
in severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
* That she can submit lay or medical 
evidence of the effect on employment 
and/or daily life;
*  That for bronchial asthma, a higher 
rating under the rating schedule requires 
pulmonary function tests showing FEV-1 or 
FEV-1/FVC values from 40 to 55 percent of 
the predicted value, or that the condition 
requires at least monthly visits to a 
physician for treatment of exacerbations, 
or systemic (oral or by injection) 
corticosteroid treatment at least three 
times per year, which must be shown by 
medical evidence.  

2.  Ask the veteran to identify the 
locations and providers all medical 
treatment she has received for her 
bronchial asthma from September 2002 to 
the present.  Tell her she must fully 
cooperate with VA's efforts to obtain 
relevant evidence.  Obtain all available 
records, not previously on file, of any 
treatment for which the veteran provides 
sufficient identification and 
authorization.  



3.  Obtain the following VA treatment 
records:
*  Treatment or evaluation for hearing 
loss, specifically, audiology clinic 
evaluations conducted in January 2004 and 
March 2004, according to a May 2004 VA 
medical records "health summary," as 
well as any subsequent audiology 
evaluations and/or treatment;
*  All records of treatment for asthma 
from September 2002 to the present, which 
are not already on file, to specifically 
include treatment for the exacerbation, 
for which she received follow-up care on 
October 17, 2005.

4.  Thereafter, schedule the veteran for a 
VA ENT examination to determine whether 
she has a current hearing loss disability 
which is related to service.  The entire 
claims folder and a copy of this REMAND 
should be made available to the examiner 
prior to the examination.  If the veteran 
has a current hearing loss disability, as 
defined in 38 C.F.R. § 3.385, the examiner 
should determine whether it is at least as 
likely as not that the current hearing 
loss is related to in-service noise 
exposure, and comment on the significance, 
if any, regarding differences shown on the 
in-service audiograms dated in March 1985 
and in July 1989, particularly at the 6000 
hertz level in the left ear.  A complete 
medical rationale as to all findings and 
conclusions must be provided.  

5.  Schedule the veteran for a VA 
pulmonary examination to determine the 
current severity of her service-connected 
bronchial asthma.  The entire claims 
folder and a copy of this REMAND should be 
made available to the examiner prior to 
the examination.  All signs and symptoms 
necessary for rating the condition should 
be reported in detail, to include 
pulmonary function tests results.  The 
complete rationale for all opinions 
expressed should be provided.  

6.  Then, after ensuring the VA 
examination reports are complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims, with 
consideration of all evidence of record.  
If any decision remains adverse to the 
veteran, she and her representative should 
be furnished a supplemental statement of 
the case, which addresses all relevant 
matters.  An appropriate period of time 
should be allowed for response.  
Thereafter, the claim should be returned 
to this Board for further appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


